DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prosecution Reopened
In view of the Appeal Brief filed on 03/12/2021, PROSECUTION IS HEREBY REOPENED. A new rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/David M. Gray/Supervisory Patent Examiner, Art Unit 2853                                                                                                                                                                                                        
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-12, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Theis et al. (WO 2013/003253—for simplicity, the US equivalent, US 2014/0102327, will be used for citations), in view of D’Hauwe (US 2008/0041249). 	Regarding claim 1, Theis et al. disclose “an apparatus (figures 1 and 2) comprising: 	a roll (item 32) being configured to be rotatable about an axis thereof (Figures 1 and 2);  	one or more micro-contact printing stamps (item 40) on an outer surface of the roll, the one or more micro-contact printing stamps being arranged in a down-web direction on the circumference of the roll with a seam between each adjacent transverse edge of the one or more micro-contact printing stamps (since the stamps are mounted on a cylinder, there must plurality of wave crests and wave troughs.” (emphasis added).  However, Examiner does not necessarily interpret this to be a requirement for the number of teeth to be more than one.  That is, when the number of teeth is set to be one, there will only be one trough, but the top portions of the “V” shape could be interpreted as being two separate crests, thus there will be “a plurality of wave crests and wave troughs.”  	Additionally, in the event that it cannot be said that only one tooth is included in the disclosure of D’Hauwe, Examiner notes that it has been held that a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art.  See MPEP §2123.  Examiner notes that D’Hauwe generally teaches that straight seams are undesirable, and that making the seams in a chevron pattern is advantageous (paragraph 32 and Figures 4 or 6).  Examiner asserts that one having ordinary skill in the art could easily envisage a scenario wherein only one tooth is used, and further asserts that one having ordinary skill in the art would expect that having only one “tooth” would still result in achieving the desired advantage of minimizing unwanted vibrations.  Therefore, at the time of the filing of the invention, it would have been obvious to one having ordinary skill in the art to make the seam of Theis et al. in the shape of one tooth in order to minimize unwanted vibrations. 	Regarding the final limitation, D’Hauwe teaches that the gap should be very small, and may be 1 mm (paragraph 32).  Examiner asserts that with the number of teeth being only one, and with a seem of only 1 mm, given the normal dimensions of the system of Theis et al., the recited length ratio would be met.  Regardless, Examiner asserts that one having ordinary skill in the art would want to make the seam width as small as possible in order to further minimize . 
 	Regarding claim 4, D’Hauwe further discloses “wherein the chevron shape has a depth D in the down-web direction, the seam has a width W in the down-web direction, and the ratio of D/W is no less than 1 (paragraph 32).” 	Regarding claim 5, Theis et al., as modified, disclose “wherein the transverse contacting line has one or more first sections in contact with the micro-contact printing stamps, and one or more second sections covers the seam (this is an inherent feature of the modified apparatus of Theis et al. when it has a wavy seam), and the length ratio of the first sections and the second sections is no less than 5 (paragraph 32 of D’Hauwe).  Examiner notes D’Hauwe discloses that the width of the gap can be 1 mm, and that the distance between tops and bottoms of the waves of the gap should be greater than 1 (paragraph 32).  Thus, the disclosed length ratio of the first sections and the second sections at least overlaps the recited range of “no less than 5.” 	Regarding claim 6, Theis et al. further disclose “wherein the roll further comprises a sleeve (item 32’) on the outer surface.” 	Regarding claim 7, Theis et al. further disclose “wherein the roll further comprises a core (item 36), and the sleeve is positioned over the core with the sleeve supported for rotation by a layer of air between the sleeve and the core (paragraphs 13 and 15).” 	Regarding claim 8, Theis et al. further disclose “wherein the sleeve is from 5 mils (0.127 mm) to 30 mils (0.762 mm) thick (paragraph 14).” 	Regarding claim 9, Theis et al. further disclose “wherein the web path comprises an entry roller (item 26) and a take-off roller (item 28), and a free span of the web between the entry roller and the take-off roller contacts the micro-printing stamp (see the configuration in figure 1).”
Response to Arguments
Applicant's arguments filed in the Appeal Brief of 03/12/2021 have been fully considered but they are moot in view of the new grounds of rejection.  To the extent that the arguments are relevant to the new rejection above, they are addressed below.
Applicant’s argument that D’Hauwe teaches away from only having one tooth is not persuasive.  It has been held that to teach away, a reference must state that it “should not” or “cannot” be used in combinations with another teaching.  Paragraph-Ordnance Manufacturing, Inc. v. SGS Importers International, Inc., 73 F.3d 1085, 1090 (Fed. Cir. 1995).  In this instance, while D’Hauwe gives examples and uses language which clearly show using multiple teeth, there is no teaching or suggestion in D’Hauwe that only one tooth should not or could not be used.  
Applicant’s statement that D’Hauwe requires “the wavy seams comprise plurality of wave crests and wave troughs” (emphasis added) is not entirely accurate.  First of all, nowhere in D’Hauwe is it stated that a plurality of wave crests and wave troughs is required.  Secondly, D’Hauwe does not state that the wavy seams comprise both a plurality of wave crests and a plurality of wave troughs.  That is, even with only one tooth, there is at least one crest, and at least one trough; thus, there is a plurality of “wave crests and wave troughs”.   
Applicant’s statement that D’Hauwe requires “a minimal number of plurality of teeth such that the frequency and amplitude of the wavy seams can provide larger angle … to reduce vibration” is misleading.  First of all, the statement of Applicant does not necessitate a minimum larger than 1.  Second of all, what D’Hauwe actually states is that “(a)t a given height H of the teeth, this means that a minimal number of teeth have to be formed.”  This falls well short of a teaching away from having only one tooth.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA D ZIMMERMAN whose telephone number is (571)272-2749.  The examiner can normally be reached on Monday-Thursday, 9:30AM-6:30PM, First Fridays: 9:30AM-5:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSHUA D ZIMMERMAN/            Primary Examiner, Art Unit 2853